Title: To Benjamin Franklin from David Hall, 20 November 1757
From: Hall, David
To: Franklin, Benjamin


Sir
Philadelphia 20th Novemr 1757
My two last to you by Capt. Budden to London, and Capt. Stewart to Liverpoole, contained the first and second Copies of a Bill of Exchange for £100. Sterling, which I hope are come to hand and paid.
Inclosed you have now the first Copy of another Bill of Exchange for One Hundred Pounds more, of which with the others before sent, please to advise me, when you have got the Money. I am &c.
D H
To Benjamin Franklin Esqr.
